Citation Nr: 9924048	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-12 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to evaluations higher than 10 percent for right 
foot plantar fasciitis and 10 percent for left foot plantar 
fasciitis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1995 to July 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision of 
the VA RO which granted service connection for bilateral 
plantar fasciitis, with a 10 percent evaluation.  In a May 
1998 decision, the RO assigned a 10 percent rating for right 
foot plantar fasciitis and a 10 percent rating for left foot 
plantar fasciitis (for a combined 20 percent rating).  The 
veteran appeals for higher ratings.  



FINDING OF FACT

The veteran's right and left foot plantar fasciitis produces 
impairment which does not exceed that for anterior 
metatarsalgia or moderate residuals of injury of each foot.  


CONCLUSION OF LAW

The criteria for ratings in excess of 10 percent for right 
foot plantar fasciitis and 10 percent for left foot plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5279, 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1995 
to July 1997.  On examination for entrance purposes, mild, 
symptomatic pes cavus, right was shown.  No history of foot 
trouble was noted on the accompanying medical history report.  
Subsequent service medical records show treatment for plantar 
fasciitis.  A March 1997 medical evaluation board report 
shows a diagnosis of chronic bilateral plantar fasciitis.  In 
July 1997, the veteran was medically discharged from the 
Army, with severance pay, due to her foot problem.  

The veteran filed a claim for service connection for 
bilateral plantar fasciitis in July 1997.  

On VA examination in October 1997, the veteran related that 
she developed plantar fasciitis and Achilles tendonitis, 
bilaterally, during basic training.  She complained of daily, 
sharp, shooting pain with a pulling and stretching sensation 
on the plantar fascia, bilaterally.  It was noted that she 
had mild Achilles tendonitis which was aggravated by being on 
her feet for prolonged periods and using stairs.  She 
indicated that had pain with walking and the most she could 
ambulate was one half mile.  She related that she could not 
negotiate hills or stand for prolonged periods.  On physical 
examination, plantar, dorsiflexion, inversion, and eversion 
were normal, bilaterally.  Tenderness was noted along the 
plantar fascia insertion and from the anterior calcaneus down 
into the balls of the feet to the heads of the metatarsals.  
She also had tenderness along the Achilles tendon, 
bilaterally.  No swelling was observed.  The examiner noted 
that her arches were normal when standing.  The diagnoses 
were bilateral plantar fasciitis and bilateral Achilles 
tendonitis. 

In an October 1997 decision, the RO granted service 
connection for bilateral plantar fasciitis with a 10 percent 
evaluation.  

In her April 1998 notice of disagreement, the veteran noted 
that the service department had rated her bilateral foot 
condition as 20 percent disabling (for purposes of severance 
pay), and she maintained that the VA should do likewise.

In a May 1998 decision, the RO assigned a 10 percent rating 
for right foot plantar fasciitis and a 10 percent rating for 
left foot plantar fasciitis (for a combined 20 percent 
rating).

In her August 1998 substantive appeal, the veteran maintained 
that she suffered from a moderate level of disability as the 
result of her bilateral plantar fasciitis and was entitled to 
a 20 percent evaluation for each foot.  She indicated that 
she was married to an active duty soldier and she worked at a 
child development center on a military base.  She said she 
was on her feet for most of the workday which resulted in 
constant foot pain.  The veteran said she was looking for 
another job, such as office work, which would not require her 
to stand so much.  She stated that her bilateral plantar 
fasciitis interfered with daily activities, such as exercise 
and caring for her daughter.  The veteran related that she 
had extreme tenderness and swelling in her feet.  She said 
that orthopedic devices did not alleviate the pain.  

In support of her claim, the veteran submitted an August 1998 
letter written to her then employer (the child development 
center on the military base) indicating she was resigning as 
of September 1998.  As reasons for her resignation, she cited 
the child care needs of her own child, scheduling 
difficulties, and foot pain when required to work more than 
six hours in her current position.  

During a December 1998 Army clinic employment physical, it 
was noted the veteran was applying for another civilian job.  
She recounted her history of plantar fasciitis which 
interfered with her activities of daily living.  It was noted 
that she continued to have foot problems but was able to 
compensate through activity modification.  Findings were 
within normal limits except for mild tenderness to palpation 
of the insteps of both feet.  The diagnosis was chronic 
bilateral plantar fasciitis.  

On VA examination in December 1998, the veteran reported that 
she had considerable pain in both arches at her previous job 
at a day care center since she was on her feet the entire 
day.  She stated that she was able to complete a day's duty 
at her current desk job; however, she still had pain in both 
arches upon return home.  She said that she had foot pain on 
walking or standing, not at rest.  She complained of some 
stiffness and occasional swelling of the feet.  No heat or 
redness was reported.  It was noted that she had definite 
fatigability and lack of endurance.  She reported that her 
bilateral foot pain was moderate and lasted all night after 
prolonged standing during the day.  She indicated that she 
took Motrin for pain and had orthotics, which did not help.  
No abnormalities were noted on standing and her gait was 
normal.  Dorsiflexion was 15 degrees for both ankles.  
Plantar flexion was 45 degrees, bilaterally with no pain 
elicited.  Inversion, eversion, supination and pronation of 
both feet were normal.  The arches revealed no abnormalities.  
Tenderness was noted on the plantar aspect of both feet 
starting from just anterior to the calcaneus to the 
transverse arch.  No swelling was observed.  No callosities 
or hallux valgus were present.  The veteran was able to walk 
on her heels and toes.  The ankles, Achilles tendon, and 
calcaneus were normal, bilaterally.  X-rays of both feet were 
normal.  The diagnosis was bilateral plantar fasciitis, 
symptomatic. 

A May 1999 Army clinic treatment record reveals that the 
veteran was seen for various problems including complaints of 
a recurrence of bilateral plantar fasciitis symptoms for four 
weeks, aggravated by prolonged standing and walking long 
distances.  Findings concerning the feet were within normal 
limits except for minimal tenderness to palpation.  The 
diagnosis was bilateral plantar fasciitis.  The examiner 
recommended activity modification to reduce foot pain.  

II.  Analysis

The veteran's claim for ratings higher than 10 percent right 
foot plantar fasciitis and 10 percent for left foot plantar 
fasciitis is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).  This is the 
maximum rating for this disability.  38 C.F.R. § 4.71a, Code 
5279.  

Residuals of a foot injury are rated 10 percent disabling 
when moderate, and 20 percent disabling when moderately 
severe.  38 C.F.R. § 4.71a, Code 5284.  

Paralysis of the internal popliteal nerve (tibial) is rated 
10 percent for mild incomplete paralysis, and 20 percent 
rating for moderate incomplete paralysis.  38 C.F.R. § 4.124, 
Diagnostic Code 8524.  

Service medical records from the veteran's 1995-1997 period 
of active duty reveal that she was seen on several occasions 
for bilateral plantar fasciitis, and she was medically 
discharged from service for the condition.  The 1997 VA 
examination shows that she reported daily episodes of 
bilateral foot pain, especially on prolonged standing or 
walking.  Objective findings were essentially normal except 
for some foot tenderness.  The 1998 VA examination reveals 
complaints of foot symptoms, but clinical findings were 
essentially normal except for some tenderness on the plantar 
aspect of both feet.  X-rays of both feet were normal.  The 
1998 and 1999 outpatient records similarly show complaints of 
foot pain on prolonged standing and walking, and essentially 
normal clinical findings except for minimal to mild 
tenderness to palpation.  

The Board notes that the RO initially evaluated the veteran's 
bilateral plantar fasciitis as analogous to incomplete 
paralysis of the internal popliteal nerve under Code 8524.  
The RO later determined that since the bilateral foot 
condition was a musculoskeletal condition and not a 
neurological condition, a rating under Code 8524 was 
inappropriate.  The Board agrees.  The veteran does not 
actually have incomplete paralysis of the internal popliteal 
nerve, nor does her plantar fasciitis result in analogous 
impairment.  Even if Code 8524 were used in rating plantar 
fasciitis by analogy, no more than a 10 percent rating per 
foot would be warranted since the medical evidence 
demonstrates that each foot has impairment which does not 
exceed that found in mild incomplete paralysis.

The veteran's plantar fasciitis includes complaints of pain 
(metatarsalgia) and tenderness of both feet.  Her bilateral 
foot condition meets the criteria for a 10 percent rating 
under Code 5279 for bilateral anterior metatarsalgia, but 
this is the maximum rating under this code.  

The Board has considered rating the veteran's bilateral foot 
condition under Code 5284, pertaining to foot injuries.  
Considering this code, the medical evidence does not 
demonstrate signs and symptoms suggesting a foot condition 
similar to a moderately severe (20 percent) injury of either 
foot.  Rather, the evidence shows the bilateral plantar 
fasciitis is at most similar to moderate (10 percent) 
residuals of injury of each foot under Code 5284, and thus 
the lower 10 percent rating per foot is to be assigned.  38 
C.F.R. § 4.7.  Despite the veteran's complaints of pain on 
extended use of the feet, the findings at the VA examinations 
and in the outpatient records show normal functioning of the 
feet except for some tenderness to palpation.  Even when the 
effects of pain on use are considered (38 C.F.R. §§ 4.40, 
4.45), the degree of impairment of each foot does not exceed 
that found in moderate (10 percent) residuals of a foot 
injury.  Thus, there is no basis for ratings higher than 10 
percent per foot under Code 5284.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for ratings higher than 10 percent for right foot 
plantar fasciitis and 10 percent for left foot plantar 
fasciitis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Higher ratings for right foot and left foot plantar fasciitis 
are denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

